Title: From John Adams to the President of Congress, 22 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Sir
Amsterdam August 22d. 1781

The late glorious Victory, obtained by Admiral Zoutman over Admiral Parker, is wholly to be ascribed to the Exertions of Amsterdam.
Pretences and Excuses would have been devised, for avoiding to send out the Fleet, and indeed for avoiding an Action, when at Sea, if it had not been for the Measures which have been taken to arouse the Attention and animate the Zeal of the Nation. The Officers and Men of the Army, and especially of the Navy appear to have been as much affected and influenced by the proceedings of the Regency of Amsterdam, as any other parts of the Community. Notwithstanding the apparent ill success of the Enterprizes of the great City, it is certain that a flame of Patriotism and of Valour has been inkindled by them, which has already produced great effects, and will probably much greater.
It is highly probable however that if the Regency of Amsterdam had taken another Course, they would have succeeded better. If instead of a Complaint of Sloth in the executive department, and a personal Attack upon the Duke, they had taken the Lead in a System of public measures, they would have found more zealous Supporters, fewer powerful Opposers, and perhaps would have seen the Ardor of the Nation increase with equal Rapidity. For Example, as the  Sovereignty of the United States was a Question legally before them, they might have made a Proposition in the States of Holland to acknowledge it, and make a Treaty with them. This Measure would have met with general Applause among the People throughout the seven Provinces, and their Example would have been followed by the Regencies of other Cities, or they might have proposed in the States to acceed to the Treaty of Alliance between France and America.
However, We ought to presume, that these Gentlemen know their own Countrymen and their true Policy better than Strangers, and it may be their Intention to propose other things in Course.
It is certain that they have animated the Nation to an high degree, so that a seperate Peace, or any mean Concessions to Great Britain cannot now be made. The good Party have the upper hand, and patriotic Councils begin to prevail.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

John Adams

